Vandyke cited the case of Bail v. McCullough determined in New Castle at [-] Term [-] 2 to prove the very extensive jurisdiction exercised by that Court [of] Chancery. There being a suit between the parties at common law on a wheat bill, Bail deserted the court, and McCullough took a verdict in which the jury valued the wheat at $2.50 per bushel. Bail filed a bill in chancery for relief; at the hearing, the Chancellor said it was a proper case for relief in equity and reduced the valuation to $1.00 per bushel.

 Blanks in manuscript,